Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.    NO restrictions warranted at initial time of filing for patent.

Oath/Declaration
3.    Applicant’s Oath was filed on 02/03/2020.

Drawings
4.    Applicant’s drawings filed on 02/03/2020 has been inspected and is in compliance with MPEP 608.01.
Specification
5.    Applicant’s specification filed on 02/03/2020 has been inspected and is in compliance with MPEP 608.02.
Claim Objections
7.    NO objections warranted at initial time of filing for patent.

Remarks
8.	Examiner request Applicant review relevant prior art under the conclusion of this office action.

EXAMINER'S AMENDMENT

9.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

10.	Authorization for this examiner’s amendment was given in an interview with Yen-Kai (Eldwin) Hseu on 02/22/2022.

The application has been amended as follows: 
 (Currently Amended) A method for asset classification, the method comprising:
identifying, in a backup domain, assets comprising a first asset and a second asset, wherein the assets are identified using a scheme for identifying logical units of one or more data structures;
performing a first analysis of the first asset to determine a set of first asset characteristics;
performing a second analysis of the second asset to determine a set of second asset characteristics, wherein an asset management device analyzes the first asset and the second asset, wherein an entirety or a portion of the first asset and of the second asset is stored on one or more computing device nodes in the backup domain, wherein job components are created for the assets when portions of an asset among the assets is stored on different ones of the one or more computing device nodes, wherein the job components represent the asset and are used by the asset management device to perform a functionality of the asset;
creating a first asset group based on the first analysis and the second analysis, the first asset group comprising the first asset and the second asset, wherein the job components are grouped based on characteristics of each of the job components; and
assigning a first backup policy among one or more backup policies to the first asset group, wherein the one or more computing device nodes in the backup domain perform backup services based on the one or more backup policies assigned to each of the job components created for the assets stored on the one or more computing device nodes based on a priority matrix. 
(Currently Amended) The method of claim 1, further comprising:
identifying, in the backup domain, a third asset;
performing a third analysis of the third asset to determine a set of third asset characteristics;
creating a second asset group based on the third analysis; and
assigning a second backup policy among the one or more backup policies
(Original) The method of claim 2, wherein the first asset, the second asset, and the third asset are stored on a same computing device.
(Currently Amended) The method of claim 2, wherein:
the third asset comprises a first portion stored on a first computing device, and
a second portion stored on a second computing device, 
the first asset is stored on the first computing device,
the second asset is stored on the second computing device,
and the method further comprises:
creating a first job component of the job components associated with the first portion on the first computing device; and
creating a second job component of the job components associated with the second portion on the second computing device,
wherein the second asset group comprises the first job component and the second job component.
(Currently Amended) The method of claim 2, wherein the first analysis, the second analysis, and the third analysis determine, for each of the first asset, the second asset, and the third asset:
an operating system associated with each asset; and
an assigned backup policy among the one or more backup policies
(Original) The method of claim 5, wherein the first analysis, the second analysis, and the third analysis further determine, for each of the first asset, the second asset, and the third asset:
a data access rate for each asset;
a memory usage for each asset; and
a data density for each asset. 
(Original) The method of claim 1, wherein:
the first backup policy comprises at least one selected from a group consisting of a backup timing setting and a backup storage type. 
(Currently Amended) A non-transitory computer readable medium comprising computer readable program code, which when executed by a computer processor enables the computer processor to perform a method for asset classification, the method comprising:
identifying, in a backup domain, assets comprising a first asset and a second asset, wherein the assets are identified using a scheme for identifying logical units of one or more data structures;
performing a first analysis of the first asset to determine a set of first asset characteristics;
performing a second analysis of the second asset to determine a set of second asset characteristics, wherein an asset management device analyzes the first asset and the second asset, wherein an entirety or a portion of the first asset and of the second asset is stored on one or more computing device nodes in the backup domain, wherein job components are created for the assets when portions of an asset among the assets is stored on different ones of the one or more computing device nodes, wherein the job components represent the asset and are used by the asset management device to perform a functionality of the asset;
creating a first asset group based on the first analysis and the second analysis, the first asset group comprising the first asset and the second asset, wherein the job components are grouped based on characteristics of each of the job components; and
assigning a first backup policy among one or more backup policies to the first asset group, wherein the one or more computing device nodes in the backup domain perform backup services based on the one or more backup policies assigned to each of the job components created for the assets stored on the one or more computing device nodes based on a priority matrix. 
(Currently Amended) The non-transitory computer readable medium of claim 8, wherein the method further comprises:
identifying, in the backup domain, a third asset;
performing a third analysis of the third asset to determine a set of third asset characteristics;
creating a second asset group based on the third analysis; and
assigning a second backup policy among the one or more backup policies
(Original) The non-transitory computer readable medium of claim 9, wherein the first asset, the second asset, and the third asset are stored on a same computing device.
(Currently Amended) The non-transitory computer readable medium of claim 9, wherein:
the third asset comprises a first portion stored on a first computing device, and
a second portion stored on a second computing device, 
the first asset is stored on the first computing device,
the second asset is stored on the second computing device,
and the method further comprises:
creating a first job component of the job components associated with the first portion on the first computing device; and
creating a second job component associated of the job components with the second portion on the second computing device,
wherein the second asset group comprises the first job component and the second job component.
(Currently Amended) The non-transitory computer readable medium of claim 9, wherein the first analysis, the second analysis, and the third analysis determine, for each of the first asset, the second asset, and the third asset:
an operating system associated with each asset; and
an assigned backup policy among the one or more backup policies
(Original) The non-transitory computer readable medium of claim 12, wherein the first analysis, the second analysis, and the third analysis further determine, for each of the first asset, the second asset, and the third asset:
a data access rate for each asset;
a memory usage for each asset; and
a data density for each asset. 
 (Original) The non-transitory computer readable medium of claim 8, wherein:
the first backup policy comprises at least one selected from a group consisting of a backup timing setting and a backup storage type. 
(Currently Amended) A system for asset classification, the system comprising:
a processor;
a memory device;
a non-volatile storage device; and
an asset management agent executing on the processor and configured to:
identify, in a backup domain, assets comprising a first asset and a second asset, wherein the assets are identified using a scheme for identifying logical units of one or more data structures;
perform a first analysis of the first asset to determine a set of first asset characteristics;
, wherein an asset management agent analyzes the first asset and the second asset, wherein an entirety or a portion of the first asset and of the second asset is stored on one or more computing device nodes in the backup domain, wherein job components are created for the assets when portions of an asset among the assets is stored on different ones of the one or more computing device nodes, wherein the job components represent the asset and are used by the asset management agent to perform a functionality of the asset;
create a first asset group based on the first analysis and the second analysis, the first asset group comprising the first asset and the second asset, wherein the job components are grouped based on characteristics of each of the job components; and
assign a first backup policy among one or more backup policies to the first asset group, wherein the one or more computing device nodes in the backup domain perform backup services based on the one or more backup policies assigned to each of the job components created for the assets stored on the one or more computing device nodes based on a priority matrix
(Currently Amended) The system of claim 15, wherein the asset management agent is further configured to:
identify, in the backup domain, a third asset;
perform a third analysis of the third asset to determine a set of third asset characteristics;
create a second asset group based on the third analysis; and
assign a second backup policy among the one or more backup policies to the second asset group. 
(Original) The system of claim 16, wherein the first asset, the second asset, and the third asset are stored on a same computing device.
(Currently Amended) The system of claim 16, wherein:
the third asset comprises a first portion stored on a first computing device, and
a second portion stored on a second computing device, 
the first asset is stored on the first computing device,
the second asset is stored on the second computing device,
and the asset management agent is further configured to:
create a first job component of the job components associated with the first portion on the first computing device; and
create a second job component of the job components associated with the second portion on the second computing device,
wherein the second asset group comprises the first job component and the second job component.
(Original) The system of claim 16, wherein the first analysis, the second analysis, and the third analysis determine, for each of the first asset, the second asset, and the third asset:
an operating system associated with each asset; 
an assigned backup policy associated with each asset;
a data access rate for each asset;
a memory usage for each asset; and
a data density for each asset. 
(Original) The system of claim 15, wherein:
the first backup policy comprises at least one selected from a group consisting of a backup timing setting and a backup storage type. 


Reasons for Allowance
11.	Claims 1-20 including all of the limitations of the base claim and any intervening claims are allowed.

Closest Prior Art:
U.S. Patent No. 8600941 discloses on Col. 4 Lines 25-41 “The present invention adds IT asset discovery and mapping capabilities to a BURA application, thereby enabling automatic configuration of these IT assets by the BURA application. Configuration may include noting the network address of the IT asset, its operating system, installing any required drivers or APIs, determining how much memory is used and/or available on the asset, and determining if the BURA application needs to install a local agent to interact with the BURA application server. Prior art BURA applications are passive applications that cannot independently discover IT assets on a network; they are merely designed to backup existing data to a backup destination. As such, with a prior art BURA application, a system administrator must locate and manually configure IT assets, which may require physically locating and accessing the IT asset. The present invention automates this process, thereby freeing up the system administrator to tend to other IT tasks.” Col. 8 Lines 44-59 “As noted previously, the present invention provides a BURA application with the ability to detect and configure IT assets. Once a BURA application has access to all of the IT assets on the network, backup of the data accessed or created by these assets may proceed. In the prior art, backup of data may only include the data files and data directories stored in the IT assets. With the present invention, because the BURA application is responsible for configuring the assets, the BURA application may also backup the configurations for these assets. In other words, in addition to storing the data files and data directories on the IT assets, the BURA application may also store the specific APIs, agents, modules or other BURA tools it installed on those assets. The benefit of backing up the IT assets' configurations in addition to the data stored on these IT assets is realized during recovery, which will be discussed further below..”

U.S. Patent No.  20180260124 discloses on paragraph 0041 “In some implementations, device restoration manager 302 can request from device activity manager 104 a prediction of which applications and/or application assets the user is most likely to use on user device 102. For example, the prediction can be based on which applications and/or application assets the user has most recently used on user device 102 based on the historical activity or event data in activity data database 106. The prediction can be based on which applications and/or application assets the user has most frequently used based on the historical activity or event data in activity data database 106. In response to receiving the request, device activity manager 104 can send identifiers for a number (e.g., the top 10, the top 6, etc.) of applications and/or application assets that the user is most likely to use on user device 102. Device restoration manager 302 can then prioritize the applications and/or application assets identified by device activity manager 104 over other applications and/or application assets identified in the list of applications and/or assets received from backup module 114. For example, the applications and/or application assets identified by device activity manger 104 can be considered high priority applications and/or assets while the remaining applications and/or assets in the list received from backup module 114 can be considered low priority applications and/or application assets.”

U.S. Publication No. 20180300210 discloses on paragraph 0051 “An identifier of a resource for which lock permission is assigned is backed up into a specified server, for example, a backup lock server of a lock server that assigns the permission, or another lock server. Specific content of the lock permission may not be backed up. That is, the specified server knows a resource for 

U.S. Publication No. 20130086000 discloses on paragraph 0020 “The backup manager 128, in one embodiment, comprises a device/resource identifier 130, a backup state identifier 132, a backup policy processor 134, and a backup agent manager 136. The device/resource identifier 130 identifies one or more data storage devices 110, 112 and/or resources 120, 122, 124, 126 within the environment 100. The backup state identifier 132 determines a current backup state of individual resources 120, 122, 124, 126 residing on a data storage device 110, 112, or a current backup state of the data storage devices 110, 112 themselves. This backup state can indicate whether or not a resource and/or data storage device is associated with a backup policy (or operation). The backup policy processor 134 associates one or more backup policies to a resource (or data storage device) that has been identified to be in a non-backed-up state. It should be noted that, in one embodiment, the backup policy processor 134 automatically assigns a backup policy to the resource. For example, the backup policy processor 134 can assign a policy currently assigned to a similar resource to the identified resource. In another embodiment, the backup policy processor 134 assigns a policy to the identified resource that has been selected by a user.”

U.S. Publication No. 20140325670 discloses on paragraph 0048 “The method may facilitate the user 102 (e.g. the system or the network administrator), to identify the devices in the network 106, which may contain the most sensitive information related to the enterprise or the organization. This identification may help the system administrator to take corrective action in case of network failure or potential external threat. This may also help in taking data backup in advance for case of data crash or device loss. The risk scoring tool 104A enables the organization or the enterprise to prioritize their security and backup policy based on identification of the most sensitive device connected in their network or group.”

U.S. Patent No. 9275060 discloses on Col. 6 Lines 5-44 “Different corporate backup systems may use various combinations of backup agents 135, backup server 115, network appliances, and so forth. Backup agents 135 and/or backup server 115 backup high availability data according to a backup policy 150. In one embodiment, the backup policy 150 is generated by backup server 115 and transmitted to backup agents 135. Alternatively, the backup policy 150 may be generated by a backup agent 135 and sent to other backup agents 135. In one embodiment, the backup server and/or backup agent 135 generates the backup policy based on information from the cluster configuration 148. The cluster configuration 148 may identify what data used by the high availability cluster is made highly available. For example, the cluster configuration 148 may show that a shared disk or file system is used to store data for the high availability cluster 105. The backup policy 150 may backup data stored to the 

U.S. Publication No. 20120117029 discloses on paragraph 0033 “During operation, the backup interface 210 identifies at least one property of the backup jobs so that backup policy 245 may be used to store the backup job on the appropriate tier. The backup property may include one or more of the following: a name of a client device (e.g., Server1 or Sever2), a name of the backup job (e.g., Daily or Weekly), a type of the backup job (e.g., full or incremental), an origin of the backup job (e.g., High Priority Server or Low Priority Server), a capability of a source of the backup job (e.g., deduplication-enabled servers and deduplication-non-enabled servers). Of course these backup properties are provided merely as illustrative of different backup properties which may be implemented. Other suitable backup properties may also be defined based on any of a wide variety of considerations (e.g., corporate policy, recommendations of the manufacturer or IT staff, etc.)..”

 	The following is an Examiner’s Statement of Reasons for Allowance: 
Claims 1-20 are allowable over prior art references taken individually or in combination fails to particularly disclose, fairly suggests or render obvious are argued by the applicant which examiner considers persuasive as set forth above
 	Although the prior art discloses identifying, in a backup domain, assets comprising a first asset and a second asset, performing a first analysis of the first asset to determine a set of first asset characteristics, no one or two references anticipates or obviously suggest wherein assets are identified using a scheme for identifying logical units of one or more data structures. Performing a second analysis of the second asset to determine a set of second asset characteristics, wherein an asset management device analyzes the first asset and the second asset, wherein an entirety or a portion of the first asset and of the second asset is stored on one or more computing device nodes in the backup domain, wherein job components are created for the assets when portions of an asset among the assets is stored on different ones of the one or more computing device nodes, wherein the job components represent the asset and are used by the asset management device to perform a functionality of the asset. 
Thereafter, creating a first asset group based on the first analysis and the second analysis, the first asset group comprising the first asset and the second asset, wherein the job components are grouped based on characteristics of each of the job components and assigning a first backup policy among one or more backup policies to the first asset group, wherein the one or more computing device nodes in the backup domain perform backup services based on the one or more backup policies assigned to each of the job components created for the assets stored on the one or more computing device nodes based on a priority matrix. 

 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S GRACIA whose telephone number is (571)270-5192. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY S GRACIA/Primary Examiner, Art Unit 2491